

	

		II

		109th CONGRESS

		1st Session

		S. 927

		IN THE SENATE OF THE UNITED STATES

		

			April 27, 2005

			Mr. Corzine (for

			 himself, Mr. Lautenberg,

			 Mr. Sarbanes, Mr. Johnson, Ms.

			 Landrieu, and Mr. Kennedy)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to expand and improve coverage of mental health services under the medicare

		  program.

	

	

		1.Short title; table of

			 contents

			(a)In

			 generalThis Act may be cited

			 as the Medicare Mental Health Modernization Act of 2005.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2.

				Findings.

					TITLE I—Establishing

				parity for mental health services

					Sec. 101. Elimination

				of lifetime limit on inpatient mental health services.

					Sec. 102. Parity in

				treatment for outpatient mental health services.

					TITLE II—Expanding coverage of community-based mental health

				services

					Sec. 201. Coverage of

				intensive residential services.

					Sec. 202. Coverage of

				intensive outpatient services.

					TITLE III—Improving

				beneficiary access to medicare-covered services

					Sec. 301. Excluding

				clinical social worker services from coverage under the medicare skilled

				nursing facility prospective payment system and consolidated

				payment.

					Sec. 302. Coverage of

				marriage and family therapist services.

					Sec. 303. Coverage of

				mental health counselor services.

					Sec. 304. Study of

				coverage criteria for alzheimer’s disease and related mental

				illnesses.

				

			2.FindingsCongress finds the following:

			(1)Older people have the highest rate of

			 suicide of any population in the United States, and the suicide rate of that

			 population increases with age, with individuals 65 and older accounting for 20

			 percent of all suicide deaths in the United States, while comprising only 13

			 percent of the population of the United States.

			(2)Disability due to mental illness in

			 individuals over 65 years old will become a major public health problem in the

			 near future because of demographic changes. In particular, anxiety, dementia,

			 depression, schizophrenia, among other conditions, will all present special

			 problems for this age group.

			(3)Major depression is strikingly prevalent

			 among older people, with between 8 and 20 percent of older people in community

			 studies and up to 37 percent of those seen in primary care settings

			 experiencing symptoms of depression.

			(4)Anxiety disorders rival depression in their

			 prevalence among older people with a rate of 11.4 percent in persons aged 55

			 and older.

			(5)Almost 20 percent of the population of

			 individuals age 55 and older, experience specific mental disorders that are not

			 part of normal aging.

			(6)Unrecognized and untreated depression,

			 Alzheimer’s disease, anxiety, late-life schizophrenia, and other mental

			 conditions can be severely impairing and may even be fatal.

			(7)Substance abuse, particularly the abuse of

			 alcohol and prescription drugs, among adults 65 and older is one of the fastest

			 growing health problems in the United States, with 17 percent of this age group

			 suffering from addiction or substance abuse. While addiction often goes

			 undetected and untreated among older adults, aging and disability makes the

			 body more vulnerable to the effects of alcohol and drugs, further exacerbating

			 other age-related health problems. Medicare coverage for addiction treatment of

			 the elderly needs to recognize these special vulnerabilities.

			(8)The disabled are another population

			 receiving inadequate mental health care through medicare. According to the

			 Centers for Medicare & Medicaid Services, medicare is the primary health

			 care coverage for the 5,000,000 nonelderly, disabled people on Social Security

			 Disability Insurance. Up to 40 percent of these individuals have a diagnosis of

			 mental illness.

			(9)The current medicare benefit structure

			 discriminates against the millions of Americans who suffer from mental illness

			 and maintains an outdated bias toward institutionally based service delivery.

			 According to the report of the Surgeon General on mental health for 1999,

			 intensive outpatient services, such as psychiatric rehabilitation and assertive

			 community treatment, represent state-of-the-art mental health services. These

			 evidence-based community support services help people with psychiatric

			 disabilities improve their ability to function in the community and reduce

			 hospitalization rates by 30 to 60 percent, even for people with the most severe

			 mental illnesses.

			IEstablishing parity for mental health

			 services

			101.Elimination of

			 lifetime limit on inpatient mental health services

				(a)In

			 generalSection 1812 of the

			 Social Security Act (42 U.S.C. 1395d)

			 is amended—

					(1)in subsection (b)—

						(A)in paragraph (1), by adding

			 or at the end;

						(B)in paragraph (2), by striking ;

			 or at the end and inserting a period; and

						(C)by striking paragraph (3); and

						(2)by striking subsection (c).

					(b)Effective

			 dateThe amendments made by

			 subsection (a) shall apply to items and services furnished on or after January

			 1, 2006.

				102.Parity in treatment

			 for outpatient mental health services

				(a)In

			 generalSection 1833 of the

			 Social Security Act (42 U.S.C.

			 1395l) is amended by striking subsection (c).

				(b)Effective

			 dateThe amendment made by

			 subsection (a) shall apply to items and services furnished on or after January

			 1, 2006.

				IIExpanding coverage of community-based mental

			 health services

			201.Coverage of

			 intensive residential services

				(a)Coverage under

			 part ASection 1812(a) of the

			 Social Security Act (42 U.S.C.

			 1395d(a)) is amended—

					(1)in paragraph (4), by striking

			 and at the end;

					(2)in paragraph (5), by striking the period at

			 the end and inserting ; and; and

					(3)by adding at the end the following new

			 paragraph:

						

							(6)intensive residential services (as defined

				in section 1861(bbb)) furnished to an individual for up to 120 days during any

				calendar year, except that such services may be furnished to the individual for

				additional days (not to exceed 20 days) during the year if necessary for the

				individual to complete a course of

				treatment.

							.

					(b)Services

			 describedSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x)

			 is amended by adding at the end the following new subsection:

					(bbb)Intensive residential

		  services(1)Subject to paragraphs (3) and (4), the term

				intensive residential services means a program of residential

				services (described in paragraph (2)) that is—

								(A)prescribed by a physician for an individual

				entitled to, or enrolled for, benefits under part A who is under the care of

				the physician; and

								(B)furnished under the supervision of a

				physician pursuant to an individualized, written plan of treatment established

				and periodically reviewed by a physician (in consultation with appropriate

				staff participating in such services), which plan sets forth—

									(i)the individual’s diagnosis,

									(ii)the type, amount, frequency, and duration

				of the items and services provided under the plan, and

									(iii)the goals for treatment under the

				plan.

									In the case of such an individual who

				is receiving qualified psychologist services (as defined in subsection (ii)),

				the individual may be under the care of the clinical psychologist with respect

				to such services under this subsection to the extent permitted under State

				law.(2)The program of residential services

				described in this paragraph is a nonhospital-based community residential

				program that furnishes acute mental health services or substance abuse

				services, or both, on a 24-hour basis. Such services shall include treatment

				planning and development, medication management, case management, crisis

				intervention, individual therapy, group therapy, and detoxification services.

				Such services shall be furnished in any of the following facilities:

								(A)Crisis residential programs or mental

				illness residential treatment programs.

								(B)Therapeutic family or group treatment

				homes.

								(C)Residential detoxification centers.

								(D)Residential centers for substance abuse

				treatment.

								(3)No service may be treated as an intensive

				residential service under paragraph (1) unless the facility at which the

				service is provided—

								(A)is legally authorized to provide such

				service under the law of the State (or under a State regulatory mechanism

				provided by State law) in which the facility is located or meets such

				certification requirements that the Secretary may impose; and

								(B)meets such other requirements as the

				Secretary may impose to assure the quality of the intensive residential

				services provided.

								(4)No service may be treated as an intensive

				residential service under paragraph (1) unless the service is furnished in

				accordance with standards established by the Secretary for the management of

				such

				services.

							.

				(c)Amount of

			 paymentSection 1814 of the

			 Social Security Act (42 U.S.C. 1395f)

			 is amended—

					(1)in subsection (b), in the matter preceding

			 paragraph (1), by inserting other than intensive residential

			 services, after hospice care,; and

					(2)by adding at the end the following new

			 subsection:

						

							(m)Payment for intensive residential

		  services(1)The amount of payment under this part for

				intensive residential services under section 1812(a)(6) shall be equal to an

				amount specified under a prospective payment system established by the

				Secretary, taking into account the prospective payment system established for

				psychiatric hospitals pursuant to section 124 of the Medicare, Medicaid, and

				SCHIP Balanced Budget Refinement Act of 1999 (113 Stat. 1501A–332), as enacted

				into law by section 1000(a)(6) of Public Law 106–113.

								(2)Prior to the date on which the Secretary

				implements the prospective payment system established under paragraph (1), the

				amount of payment under this part for such intensive residential services is

				the reasonable costs of providing such

				services.

								.

					(d)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

				202.Coverage of

			 intensive outpatient services

				(a)CoverageSection 1832(a)(2) of the

			 Social Security Act (42 U.S.C.

			 1395k(a)(2)) is amended—

					(1)in subparagraph (I), by striking

			 and at the end;

					(2)in subparagraph (J), by striking the period

			 at the end and inserting ; and; and

					(3)by adding at the end the following new

			 subparagraph:

						

							(K)intensive outpatient services (as described

				in section

				1861(ccc)).

							.

					(b)Services

			 describedSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x),

			 as amended by section 201(b), is amended by adding at the end the following new

			 subsection:

					(ccc)Intensive outpatient

		  services(1)The term intensive outpatient

				services means the items and services described in paragraph (2)

				prescribed by a physician and provided within the context described in

				paragraph (3) under the supervision of a physician (or, to the extent permitted

				under the law of the State in which the services are furnished, a non-physician

				mental health professional) pursuant to an individualized, written plan of

				treatment that is established by a physician and periodically reviewed by a

				physician or, to the extent permitted under the laws of the State in which the

				services are furnished, a non-physician mental health professional (in

				consultation with appropriate staff participating in such services), which plan

				sets forth the patient’s diagnosis, the type, amount, frequency, and duration

				of the items and services provided under the plan, and the goals for treatment

				under the plan.

							(2)(A)The items and services described in this

				paragraph are the items and services described in subparagraph (B) that are

				reasonable and necessary for the diagnosis or treatment of the individual’s

				condition, reasonably expected to improve or maintain the individual’s

				condition and functional level and to prevent relapse or hospitalization, and

				furnished pursuant to such guidelines relating to frequency and duration of

				services as the Secretary shall by regulation establish (taking into account

				accepted norms of clinical practice).

								(B)For purposes of subparagraph (A), the items

				and services described in this paragraph are as follows:

									(i)Psychiatric rehabilitation.

									(ii)Assertive community treatment.

									(iii)Intensive case management.

									(iv)Day treatment for individuals under 21

				years of age.

									(v)Ambulatory detoxification.

									(vi)Such other items and services as the

				Secretary may provide (but in no event to include meals and

				transportation).

									(3)The context described in this paragraph for

				the provision of intensive outpatient services is as follows:

								(A)Such services are furnished in a facility,

				home, or community setting.

								(B)Such services are furnished—

									(i)to assist the individual to compensate for,

				or eliminate, functional deficits and interpersonal and environmental barriers

				created by the disability; and

									(ii)to restore skills to the individual for

				independent living, socialization, and effective life management.

									(C)Such services are furnished by an

				individual or entity that—

									(i)is legally authorized to furnish such

				services under State law (or the State regulatory mechanism provided by State

				law) or meets such certification requirements that the Secretary may impose;

				and

									(ii)meets such other requirements as the

				Secretary may impose to assure the quality of the intensive outpatient services

				provided.

									.

				(c)Payment

					(1)In

			 generalWith respect to

			 intensive outpatient services (as defined in section 1861(ccc)(1) of the

			 Social Security Act (as added by

			 subsection (b)) furnished under the medicare program, the amount of payment

			 under such Act for such services shall be 80 percent of—

						(A)during 2006 and 2007, the reasonable costs

			 of furnishing such services; and

						(B)on or after January 1, 2008, the amount of

			 payment established for such services under the prospective payment system

			 established by the Secretary under paragraph (2) for such services.

						(2)Establishment of

			 pps

						(A)In

			 generalWith respect to

			 intensive outpatient services (as defined in section 1861(ccc)(1)) of the

			 Social Security Act (as added by

			 subsection (b)) furnished under the medicare program on or after January 1,

			 2008, the Secretary of Health and Human Services (in this paragraph referred to

			 as the Secretary) shall establish a prospective payment system

			 for payment for such services. Such system shall include an adequate patient

			 classification system that reflects the differences in patient resource use and

			 costs and shall provide for an annual update to the rates of payment

			 established under the system.

						(B)AdjustmentsIn establishing the system under

			 subparagraph (A), the Secretary shall provide for adjustments in the

			 prospective payment amount for variations in wage and wage-related costs, case

			 mix, and such other factors as the Secretary determines appropriate.

						(C)Collection of

			 data and evaluationIn

			 developing the system described in subparagraph (A), the Secretary may require

			 providers of services under the medicare program to submit such information to

			 the Secretary as the Secretary may require to develop the system, including the

			 most recently available data.

						(D)Reports to

			 CongressNot later than

			 October 1 of each of 2006 and 2007, the Secretary shall submit to Congress a

			 report on the progress of the Secretary in establishing the prospective payment

			 system under this paragraph.

						(d)Conforming

			 amendments(1)Section 1835(a)(2) of the

			 Social Security Act (42 U.S.C.

			 1395n(a)(2)) is amended—

						(A)in subparagraph (E), by striking

			 and at the end;

						(B)in subparagraph (F), by striking the period

			 at the end and inserting ; and; and

						(C)by inserting after subparagraph (F) the

			 following new subparagraph:

							

								(G)in the case of intensive outpatient

				services, (i) that those services are reasonably expected to improve or

				maintain the individual’s condition and functional level and to prevent relapse

				or hospitalization, (ii) an individualized, written plan for furnishing such

				services has been established by a physician and is reviewed periodically by a

				physician or, to the extent permitted under the laws of the State in which the

				services are furnished, a non-physician mental health professional, and (iii)

				such services are or were furnished while the individual is or was under the

				care of a physician or, to the extent permitted under the law of the State in

				which the services are furnished, a non-physician mental health

				professional.

								.

						(2)Section 1861(s)(2)(B) of the

			 Social Security Act (42 U.S.C.

			 1395x(s)(2)(B)) is amended by inserting and intensive outpatient

			 services after partial hospitalization services.

					(3)Section 1861(ff)(1) of the

			 Social Security Act (42 U.S.C.

			 1395x(ff)(1)) is amended—

						(A)by inserting or, to the extent

			 permitted under the law of the State in which the services are furnished, a

			 non-physician mental health professional, after under the

			 supervision of a physician and after periodically reviewed by a

			 physician; and

						(B)by striking physician’s and

			 inserting patient’s.

						(4)Section 1861(cc) of the

			 Social Security Act (42 U.S.C.

			 1395x(cc)) is amended—

						(A)in paragraph (1), in the matter preceding

			 subparagraph (A), by striking physician— and inserting

			 physician or, to the extent permitted under the law of the State in

			 which the services are furnished, a non-physician mental health

			 professional—; and

						(B)in paragraph (2)(E), by inserting before

			 the semicolon at the end the following: , except that a patient

			 receiving social and psychological services under paragraph (1)(D) may be under

			 the care of a non-physician mental health professional with respect to such

			 services to the extent permitted under the law of the State in which the

			 services are furnished.

						(e)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

				IIIImproving beneficiary access to

			 medicare-covered services

			301.Excluding clinical

			 social worker services from coverage under the medicare skilled nursing

			 facility prospective payment system and consolidated payment

				(a)In

			 generalSection

			 1888(e)(2)(A)(ii) of the Social Security

			 Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by inserting

			 clinical social worker services, after qualified

			 psychologist services,.

				(b)Conforming

			 amendmentSection 1861(hh)(2)

			 of the Social Security Act (42 U.S.C.

			 1395x(hh)(2)) is amended by striking and other than services furnished

			 to an inpatient of a skilled nursing facility which the facility is required to

			 provide as a requirement for participation.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

				302.Coverage of marriage

			 and family therapist services

				(a)Coverage of

			 servicesSection 1861(s)(2)

			 of the Social Security Act (42 U.S.C.

			 1395x(s)(2)) is amended—

					(1)in subparagraph (Y), by striking

			 and at the end;

					(2)in subparagraph (Z), by adding

			 and at the end; and

					(3)by adding at the end the following new

			 subparagraph:

						

							(AA)marriage and family therapist services (as

				defined in subsection

				(ddd));

							.

					(b)DefinitionSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x),

			 as amended by sections 201(b) and 202(b), is amended by adding at the end the

			 following new subsection:

					(ddd)Marriage and family

		  therapist services(1)The term marriage and family

				therapist services means services performed by a marriage and family

				therapist (as defined in paragraph (2)) for the diagnosis and treatment of

				mental illnesses, which the marriage and family therapist is legally authorized

				to perform under State law (or the State regulatory mechanism provided by State

				law) of the State in which such services are performed, provided such services

				are covered under this title, as would otherwise be covered if furnished by a

				physician or as incident to a physician’s professional service, but only if no

				facility or other provider charges or is paid any amounts with respect to the

				furnishing of such services.

							(2)The term marriage and family

				therapist means an individual who—

								(A)possesses a master’s or doctoral degree

				which qualifies for licensure or certification as a marriage and family

				therapist pursuant to State law;

								(B)after obtaining such degree has performed

				at least 2 years of clinical supervised experience in marriage and family

				therapy; and

								(C)is licensed or certified as a marriage and

				family therapist in the State in which marriage and family therapist services

				are

				performed.

								.

				(c)Provision for

			 payment under part bSection

			 1832(a)(2)(B) of the Social Security

			 Act (42 U.S.C. 1395k(a)(2)(B)) is amended by adding at the end the

			 following new clause:

					

						(v)marriage and family therapist

				services;

						.

				(d)Amount of

			 payment

					(1)In

			 generalSection 1833(a)(1) of

			 the Social Security Act (42 U.S.C.

			 1395l(a)(1)) is amended—

						(A)by striking and before

			 (V); and

						(B)by inserting before the semicolon at the

			 end the following: , and (W) with respect to marriage and family

			 therapist services under section 1861(s)(2)(AA), the amounts paid shall be 80

			 percent of the lesser of (i) the actual charge for the services or (ii) 75

			 percent of the amount determined for payment of a psychologist under

			 subparagraph (L).

						(2)Development of

			 criteria with respect to consultation with a physicianThe Secretary of Health and Human Services

			 shall, taking into consideration concerns for patient confidentiality, develop

			 criteria with respect to payment for marriage and family therapist services for

			 which payment may be made directly to the marriage and family therapist under

			 part B of title XVIII of the Social Security

			 Act (42 U.S.C. 1395j et seq.) under which such a therapist must

			 agree to consult with a patient’s attending or primary care physician in

			 accordance with such criteria.

					(e)Exclusion of

			 marriage and family therapist services from skilled nursing facility

			 prospective payment systemSection 1888(e)(2)(A)(ii) of the

			 Social Security Act (42 U.S.C.

			 1395yy(e)(2)(A)(ii)), as amended in section 301(a), is amended by inserting

			 marriage and family therapist services (as defined in subsection

			 (ddd)(1)), after clinical social worker

			 services,.

				(f)Coverage of

			 marriage and family therapist services provided in rural health clinics and

			 federally qualified health centersSection 1861(aa)(1)(B) of the

			 Social Security Act (42 U.S.C.

			 1395x(aa)(1)(B)) is amended by striking or by a clinical social worker

			 (as defined in subsection (hh)(1)),, and inserting , by a

			 clinical social worker (as defined in subsection (hh)(1)), or by a marriage and

			 family therapist (as defined in subsection (ddd)(2)),.

				(g)Inclusion of

			 marriage and family therapists as practitioners for assignment of

			 claimsSection 1842(b)(18)(C)

			 of the Social Security Act (42 U.S.C.

			 1395u(b)(18)(C)) is amended by adding at the end the following new

			 clause:

					

						(vii)A marriage and family therapist (as defined

				in section

				1861(ddd)(2)).

						.

				(h)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

				303.Coverage of mental

			 health counselor services

				(a)Coverage of

			 servicesSection 1861(s)(2)

			 of the Social Security Act (42 U.S.C.

			 1395x(s)(2)), as amended in section 302(a), is amended—

					(1)in subparagraph (Z), by striking

			 and at the end;

					(2)in subparagraph (AA), by inserting

			 and at the end; and

					(3)by adding at the end the following new

			 subparagraph:

						

							(BB)mental health counselor services (as

				defined in subsection

				(eee)(2));

							.

					(b)DefinitionSection 1861 of the

			 Social Security Act (42 U.S.C. 1395x),

			 as amended by sections 201(b), 202(b), and 302(b), is amended by adding at the

			 end the following new subsection:

					(eee)Mental health counselor;

		  mental health counselor services(1)The term mental health

				counselor means an individual who—

								(A)possesses a master’s or doctor’s degree in

				mental health counseling or a related field;

								(B)after obtaining such a degree has performed

				at least 2 years of supervised mental health counselor practice; and

								(C)is licensed or certified as a mental health

				counselor or professional counselor by the State in which the services are

				performed.

								(2)The term mental health counselor

				services means services performed by a mental health counselor (as

				defined in paragraph (1)) for the diagnosis and treatment of mental illnesses

				which the mental health counselor is legally authorized to perform under State

				law (or the State regulatory mechanism provided by the State law) of the State

				in which such services are performed, provided such services are covered under

				this title, as would otherwise be covered if furnished by a physician or as

				incident to a physician’s professional service, but only if no facility or

				other provider charges or is paid any amounts with respect to the furnishing of

				such

				services.

							.

				(c)Payment

					(1)In

			 generalSection 1833(a)(1) of

			 the Social Security Act (42 U.S.C.

			 1395l(a)(1)), as amended by section 302(d), is amended—

						(A)by striking and before

			 (W); and

						(B)by inserting before the semicolon at the

			 end the following: , and (X) with respect to mental health counselor

			 services under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of

			 the lesser of (i) the actual charge for the services or (ii) 75 percent of the

			 amount determined for payment of a psychologist under subparagraph

			 (L).

						(2)Development of

			 criteria with respect to consultation with a physicianThe Secretary of Health and Human Services

			 shall, taking into consideration concerns for patient confidentiality, develop

			 criteria with respect to payment for mental health counselor services for which

			 payment may be made directly to the mental health counselor under part B of

			 title XVIII of the Social Security Act

			 (42 U.S.C. 1395j et seq.) under which such a counselor must agree to consult

			 with a patient’s attending or primary care physician in accordance with such

			 criteria.

					(d)Exclusion of

			 mental health counselor services from skilled nursing facility prospective

			 payment systemSection

			 1888(e)(2)(A)(ii) of the Social Security

			 Act (42 U.S.C. 1395yy(e)(2)(A)(ii)), as amended by sections 301(a)

			 and 302(e), is amended by inserting mental health counselor services (as

			 defined in section 1861(eee)(2)), after marriage and family

			 therapist services (as defined in subsection (ddd)(1)),.

				(e)Coverage of

			 mental health counselor services provided in rural health clinics and federally

			 qualified health centersSection 1861(aa)(1)(B) of the

			 Social Security Act (42 U.S.C.

			 1395x(aa)(1)(B)), as amended by section 302(f), is amended—

					(1)by striking or by a marriage

			 and inserting by a marriage; and

					(2)by inserting or a mental health

			 counselor (as defined in subsection (eee)(1)), after marriage

			 and family therapist (as defined in subsection (ddd)(2)),.

					(f)Inclusion of

			 mental health counselors as practitioners for assignment of

			 claimsSection 1842(b)(18)(C)

			 of the Social Security Act (42 U.S.C.

			 1395u(b)(18)(C)), as amended by section 302(g), is amended by adding at the end

			 the following new clause:

					

						(viii)A mental health counselor (as defined in

				section

				1861(eee)(1)).

						.

				(g)Effective

			 dateThe amendments made by

			 this section shall apply to items and services furnished on or after January 1,

			 2006.

				304.Study of coverage

			 criteria for Alzheimer’s disease and related mental illnesses

				(a)Study

					(1)In

			 generalThe Secretary of

			 Health and Human Services (in this section referred to as the

			 Secretary) shall conduct a study to determine whether the

			 criteria for coverage of any therapy service (including occupational therapy

			 services and physical therapy services) or any outpatient mental health care

			 service under the medicare program under title XVIII of the

			 Social Security Act (42 U.S.C. 1395 et

			 seq.) unduly restricts the access of any medicare beneficiary who has been

			 diagnosed with Alzheimer’s disease or a related mental illness to such a

			 service because the coverage criteria requires the medicare beneficiary to

			 display continuing clinical improvement to continue to receive the

			 service.

					(2)Determination of

			 new coverage criteriaIf the

			 Secretary determines that the coverage criteria described in paragraph (1)

			 unduly restricts the access of any medicare beneficiary to the services

			 described in such paragraph, the Secretary shall identify alternative coverage

			 criteria that would permit a medicare beneficiary who has been diagnosed with

			 Alzheimer’s disease or a related mental illness to receive coverage for health

			 care services under the medicare program that are designed to control symptoms,

			 maintain functional capabilities, reduce or deter deterioration, and prevent or

			 reduce hospitalization of the beneficiary.

					(b)ReportNot later than 1 year after the date of

			 enactment of this Act, the Secretary shall submit to the committees of

			 jurisdiction of Congress a report on the study conducted under subsection (a)

			 together with such recommendations for legislative and administrative action as

			 the Secretary determines appropriate.

				

